*Per Curiam.
The plaintiff has not proved any seisin or title in the lessors, or those under whom he claims ; and the defendant has shown a title out of the lessors. The evidence about the agreement for a lease, which appears neverlo have been carried into effect, is not sufficient to give the plaintiff the possession. It does not appear that the defendant was put into possession by the lessors, or that he ever paid them any rent. The defendant must have judgment.
Judgment for the defendant.(b)

(b) See Cowen & Hill’s notes to 1 Phill. Er. 201, 202.